Exhibit 10.30

 

Letter of Consent

 

This Letter of Consent is provided for the purpose of renewal of the Employment
Agreement (the “Agreement”) dated as of November 17, 2007 by and between China
Marine Food Group Limited, a Nevada corporation and Mr. Weipeng Liu, a Chinese
citizen.

 

Both parties agree to a renewal of the Agreement for a period of three years
from January 1, 2011 to December 31, 2013. All terms and conditions of the
Agreement remain unchanged and in full force and effect.

 

This Letter of Consent is being issued this 1st day of January, 2011 at Dabao
Industrial Zone, Shishi City, Fujian Province, China.

 

Signed by

 

/s/ Marco Hon Wai Ku, Chief Financial Officer   China Marine Food Group Limited
      /s/ Weigeng Liu   Mr. Weipeng Liu  

 

 

 

